



Exhibit 10.2
CORNERSTONE ONDEMAND, INC.
RETIREMENT AGREEMENT
This Retirement Agreement (“Retirement Agreement”) is made by and between Perry
Wallack (“Executive”) and Cornerstone OnDemand, Inc. (the “Company”)
collectively referred to as the “Parties,” as of May 1, 2016 (the “Transition
Period Commencement Date”):
RECITALS
WHEREAS, Executive is employed by the Company as Chief Financial Officer
pursuant to the terms of an employment agreement between Executive and the
Company effective November 8, 2010 (the “Employment Agreement”);
WHEREAS, Executive will be retiring from his role as Chief Financial Officer
effective upon his successor commencing employment with the Company (the date on
which his successor commences employment with the Company referred to as the
“Successor Commencement Date”);
WHEREAS, the Company desires to have Executive remain employed following the
hiring of his successor to help his successor transition into Executive’s role;
WHEREAS, if Executive remains employed with the Company through
December 31, 2016 (the “Expected Termination Date”), then Executive will be
entitled to the severance benefits set forth in Section 2 below, subject to
Executive executing and not revoking the Supplemental Separation Agreement
attached hereto as Exhibit A, in accordance with the terms below; and
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Executive’s continued employment through his separation from the Company and to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions and demands that Executive may have against the Company as defined
herein.
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Transition; Termination Date; Employment Status; Acknowledgements.
(a)Transition. From the Transition Period Commencement Date through the Actual
Termination Date (the “Transition Period”), the Parties agree that Executive
will continue to be employed pursuant to the current terms of his employment, as
amended by this Retirement Agreement. Prior to the Successor Commencement Date,
Executive will continue in his full-time role as Chief Financial Officer,
reporting to Adam Miller, President and Chief Executive Officer. On the
Successor Commencement Date, Executive agrees to resign from all officer
positions he then holds with the Company and any of its subsidiary companies.
Following the Successor Commencement Date and during the remainder of the
Transition Period, Executive will engage as a “senior advisor” in activities
relating to the transition of his duties as Chief Financial Officer to his
successor, reporting to Adam Miller, President and Chief Executive Officer.
(b)Termination Date. Executive’s termination date will occur on the Expected
Termination Date, or earlier as provided in Section 1(c) (the date of
Executive’s actual termination of employment with the Company, the “Actual
Termination Date”).
(c)Employment Status. Executive is free to terminate his employment at any time
prior to the Expected Termination Date, for any reason or for no reason.
Similarly, the Company is free to terminate Executive’s employment at any time
prior to the Expected Termination Date, for any reason or for no reason. As
described in Section 2, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.
2.Severance. If Executive remains employed with the Company through the Expected
Termination Date, or, if prior to the Expected Termination Date, Executive’s
employment with the Company is terminated by the Company other than for Cause,
then, subject to Executive executing and not revoking the Supplemental
Separation Agreement, which must become effective and irrevocable no later than
the sixtieth (60th) day following the Actual Termination Date (the “Supplemental
Release Deadline”), Executive will receive the following consideration:





--------------------------------------------------------------------------------





(a)If bonus amounts pursuant to the Company’s 2016 annual cash incentive
arrangement have yet to be paid as of the Actual Termination Date, a lump sum
payment, less applicable withholdings, equal to the bonus Executive would have
otherwise received assuming he remained employed through the Expected
Termination Date, which will be paid at the same time as bonuses are paid to
other senior executives of the Company, but in no event prior to the date the
Supplemental Release Agreement becomes effective and irrevocable;
(b)Except as provided herein, each of Executive’s equity awards will continue to
be governed by the terms and conditions of the applicable Company equity plan
under which the award was granted and applicable equity award agreement (each an
“Equity Award Document”, and together, the “Equity Award Documents”). The
post-termination exercise period of Executive’s vested stock options will be
extended such that Executive may exercise that portion of his stock options
vested as of the Actual Termination Date through December 31, 2018; provided,
however, in no event may the stock options be exercised following their maximum
expiration date and the stock options will be subject to earlier termination in
the event of certain corporate transactions as provided for in equity plan under
which the stock options were granted. This Retirement Agreement acts as an
amendment to the Equity Award Documents and Executive acknowledges and agrees
that the incentive stock option status and/or holding periods for favorable tax
treatment of any stock options that were originally designated as incentive
stock options pursuant to Section 422 of the Internal Revenue Code of 1986, as
amended, may be impacted by the terms of this Retirement Agreement. Executive’s
stock options and the shares purchased thereunder will continue to be governed
by the terms and conditions of the applicable Equity Award Document, as each has
been modified by this Retirement Agreement.
(c)Notwithstanding anything to the contrary in Executive’s December 14, 2014
Restricted Stock Unit Award Agreement (the “Special Grant Agreement”), Executive
will remain eligible to earn some or all of the restricted stock units subject
to the Special Grant Agreement notwithstanding his termination of service prior
to the “Period End Date”. Thus, the Special Grant Agreement will be amended as
follows: (i) remove the provision that if Executive ceases to be a “Service
Provider” prior to the Period End Date or the “Anniversary Date” for any reason,
the restricted stock units subject to the Special Grant Agreement will terminate
and be cancelled; (ii) remove the requirement that Executive remain a continuous
Service Provider through the Period End Date in order to remain a “Participant;”
(iii) remove the requirement that time-based vesting is subject to Executive
continuing to be a Service Provider through the applicable vesting date; (iv)
remove the requirement that no restricted stock units subject to the Special
Grant Agreement will vest unless Executive will have been continuously a Service
Provider from the “Date of Grant” through the Period End Date; (v) the “Maximum
Number of Restricted Stock Units” that may be earned pursuant to the terms of
the Special Grant Agreement is decreased from 125,000 to 85,000; (vi) the
“Target Number of Restricted Stock Units” that may be earned pursuant to the
terms of the Special Grant Agreement is decreased from 62,500 to 42,500; and
(vii) in case of a “Change in Control,” 100% of the “Eligible Restricted Stock
Units” will vest on consummation of the Change in Control. For clarity, each and
all conditions relating to the calculation of Eligible Restricted Stock Units
shall continue to apply except as modified herein. The terms “Anniversary Date,”
“Change in Control,” “Date of Grant,” Eligible Restricted Stock Units,” “Maximum
Number of Restricted Stock Units,” “Participant,” “Period End Date,” “Service
Provider,” and “Target Number of Restricted Stock Units” shall have the same
respective meanings ascribed to them in the Special Grant Agreement. Any vested
restricted stock units subject to the Special Grant Agreement will be paid to
Executive at the same time as similar restricted stock units are paid to other
senior executives of the Company. The restricted stock units subject to the
Special Grant Agreement will continue to be governed by the terms of the
conditions of the Special Grant Agreement, except as has been modified by this
Termination Agreement. This Retirement Agreement acts as an amendment to the
Special Grant Agreement.
(d)If the Supplemental Separation Agreement does not become effective and
irrevocable by the Supplemental Release Deadline, Executive will forfeit any
right to severance payments or benefits under this Retirement Agreement. In no
event will severance payments or benefits be paid or provided until the
Supplemental Separation Agreement actually becomes effective and irrevocable.
Any severance payments that would have been made to Executive prior to the
Supplemental Separation Agreement becoming effective and irrevocable will be
paid to Executive no later than the first Company payroll date on or following
the Supplemental Release Deadline and the remaining payments will be made as
provided in this Retirement Agreement.
(e)For avoidance of doubt, if Executive resigns from or otherwise voluntarily
terminates his employment with the Company for any reason prior to the Expected
Termination Date or if the Company terminates his employment for Cause prior to
the Expected Termination Date, he will not be entitled to any severance payments
pursuant to this Section 2 or otherwise.
(f)For purposes of this Retirement Agreement, “Cause” will mean (i) an act of
material dishonesty made by Executive in connection with Executive’s carrying
out his job responsibilities to Company intended to result in substantial
personal enrichment of the Executive, (ii) Executive’s conviction of, or plea of
nolo contendre to a felony which the Company’s Board of Directors (the “Board”)
reasonably believes had or will have a material detrimental effect on the
Company’s reputation or business, (iii) a willful act by the Executive which
constitutes gross misconduct and which is injurious to the Company or its
affiliates, (iv) Executive’s willful and material breach of this Agreement,
including without limitation his intentional failure to perform his stated
duties, and his continued failure to cure such breach to the reasonable
satisfaction of the Board within 10 days





--------------------------------------------------------------------------------





following written notice of such breach to Executive from the Company, and
(v) Executive’s material violation of a Company policy that results in a
material detrimental effect on the Company’s reputation or business.
3.Salary & Other Compensation Acknowledgements. Executive acknowledges and
represents that the Company has paid Executive all salary, wages, bonuses,
commissions and any and all other compensation and benefits (in cash, equity or
otherwise) due to Executive through the date hereof, except for Executive’s
accrued vacation, which will continue to remain outstanding and will be paid
upon the Actual Termination Date. For avoidance of doubt, nothing in this
Section 3 is intended to reduce the payments the Company is required to pay
Executive as provided under Sections 1 through 2 of this Agreement.
4.Release of Claims. Executive hereby fully, forever, irrevocably and
unconditionally releases and discharges the Company, its current and former
officers, directors, stockholders, corporate affiliates, subsidiaries, insurers,
parent companies, successors and assigns, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims, charges, complaints, demands, causes of action, liabilities,
and expenses (including attorneys’ fees and costs), of every kind and nature
that Executive ever had or now has against the Released Parties, including, but
not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the California Fair Employment and
Housing Act, Cal. Gov’t Code § 12900 et seq., the California Family Rights Act,
Cal. Gov’t Code § 12945.2 and § 19702.3, the California Equal Pay Law, Cal.
Labor Code § 1197.5 et seq., the California Unruh Civil Rights Act, Cal. Civil
Code § 51 et seq. and the California Family and Medical Leave Law, Cal. Labor
Code §§ 233, 7291.16 and 7291.2, all as amended, and all claims arising out of
the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all
as amended, and all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, including, but not limited to, any
claim or damage arising out of Executive’s employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above, and claims for wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, violation of public policy, defamation,
fraud, personal injury, and emotional distress; provided, however, that nothing
in Retirement Agreement prevents Executive from bringing any claims relating to
the validity of this Retirement Agreement, or from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding) or from bringing any rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the
date this Retirement Agreement is signed. The only exceptions to this release
are any claim(s) Executive may have for:
(a)
unemployment benefits pursuant to the terms of applicable law (to the extent
available to Executive under applicable law);

(b)
workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code or a comparable and applicable state law, under the terms
of any worker’s compensation insurance policy or fund of the Company (for which
Executive represents that he has reported all work-related injuries, if any,
that Executive has suffered or sustained during his employment with the Company;

(c)
continued participation in certain of the Company’s group health benefit plans
pursuant to the terms and conditions of the federal law known as “COBRA,” if
applicable, and/or any applicable state law counterpart to COBRA;

(d)
any benefit entitlements vested as of the Actual Termination Date, pursuant to
written terms of any applicable employee benefit plan sponsored by the Company;

(e)
indemnification protection under the Company’s Articles of Incorporation or
Bylaws, pursuant to contract or applicable law; and

(f)
any claims that, as a matter of applicable law, are not waivable.

5.Waiver of Unknown Claims. Executive understands and agrees that the claims
released in Section 4 above include not only claims presently known to
Executive, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
as described in Section 4. Executive understands that he may hereafter discover
facts different from what he now believes to be true, which if known, could have
materially affected this Retirement Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the Civil Code of the
State of California, which provides as follows:





--------------------------------------------------------------------------------





A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HIS MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.
6.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Proprietary Information
and Inventions Agreement dated November 8, 1999 (the “Confidentiality
Agreement”), which remains in full force and effect according to its terms.
Executive affirms his obligation to keep all Company Information confidential
and not to disclose it to any third party in the future. The Confidentiality
Agreement is incorporated herein by this reference, and Executive agrees to
continue to be bound by the terms of that Confidentiality Agreement.
7.Acknowledgments and Right to Revoke. Executive acknowledges that he has been
given twenty-one (21) days after receipt of this Retirement Agreement to
consider this Retirement Agreement. By signing this Retirement Agreement,
Executive acknowledges that he was offered a period of at least twenty-one (21)
days to consider the terms of this Retirement Agreement but, to the extent not
taken, Executive chooses to waive this consideration period. If Executive does
not accept this Retirement Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Retirement Agreement. Executive represents and agrees that he fully understands
his right to discuss all aspects of this Retirement Agreement with his private
attorney, that he has availed herself of this right, that he has carefully read
and fully understands all of the provisions of this Retirement Agreement, and
that he is voluntarily entering into this Retirement Agreement. Executive
understands and agrees that the waiver of rights contained in this Retirement
Agreement is only an exchange for the consideration specified herein, and that
he would not otherwise be entitled to such consideration. Once Executive has
signed the Retirement Agreement, Executive can revoke his acceptance within
seven (7) days by so notifying Adam Weiss, General Counsel, 1601 Cloverfield
Blvd, Suite 600 South, Santa Monica, CA 90404. This Retirement Agreement will
become effective on the eighth day following Executive signing it (the
“Effective Date”).
8.Non-Disparagement. Executive understands and agrees that he will not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company’s business affairs and financial condition and the Company will instruct
the members of the Board and its senior executives to not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding Executive.
9.Amendment. This Retirement Agreement will be binding upon the parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties.
10.Binding Agreement. This Retirement Agreement is binding upon and will inure
to the benefit of the Parties and their respective heirs, executors,
administrators, agents, successors and assigns.
11.Waiver of Rights. No delay or omission by the Company in exercising any right
under this Retirement Agreement will operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion will be
effective only in that instance and will not be construed as a bar to or waiver
of any right on any other occasion.
12.Severability. If any provision in this Retirement Agreement is for any reason
held to be unenforceable, it will not affect the enforceability of the remaining
provisions and the remaining provisions will be enforced to the extent permitted
by law.
13.Confidentiality. Executive understands and agrees that as a condition for
payment to Executive of the benefits herein described, the terms and contents of
this Retirement Agreement, and the contents of the negotiations and discussions
resulting in this Retirement Agreement, will be maintained as confidential by
Executive, his spouse, his attorney or his accountant, and will not be disclosed
except to the extent required by law or as otherwise agreed to in writing by the
Company.
14.Nature of Agreement. Executive understands and agrees that this Retirement
Agreement is not intended, nor should it be construed at any time, to be an
admission of liability or wrongdoing on the part of the Company.
15.Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Retirement Agreement, and that Executive fully
understands the meaning and intent of this Retirement Agreement. Executive
further states and represents that he has carefully read this Retirement
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs his name of his own free act.





--------------------------------------------------------------------------------





16.Applicable Law. This Retirement Agreement will be interpreted and construed
by the laws of the State of California, without regard to conflict of laws
provisions.
17.Attorneys’ Fees. In the event of any dispute concerning this Retirement
Agreement, the prevailing party will be entitled to recover its attorneys’ fees
and costs, in addition to any other relief to which such party may be entitled.
18.Entire Agreement. This Retirement Agreement contains and constitutes the
entire understanding and agreement between the Parties with respect to
Executive’s severance benefits and the settlement of claims against the Company
and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith, including, but not limited to, Section 9 of
the Employment Agreement. Executive acknowledges and agrees that he is not
entitled to receive any severance pursuant to the terms of his Employment
Agreement. Nothing in this Section, however, will modify, cancel or supersede
Executive’s obligations set forth in Section 6 herein or the documents
identified in Section 6.
19.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Retirement Agreement and their interpretation, and any of the
matters released, will be subject to final and binding arbitration before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes in Los Angeles County, California. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. This Section will not prevent either party from seeking
preliminary injunctive relief (or any other provisional remedy) under applicable
law from any court having jurisdiction over their Parties and the subject matter
of their dispute relating to their obligations under this Retirement Agreement
or under the Confidentially Agreement before arbitration or while arbitration is
pending.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Retirement Agreement on the
respective dates set forth below.


Dated: May 1, 2016                     By     /s/ Adam Miller         
                    Adam Miller
President & CEO
        
        
                                Perry A. Wallack, an individual


Dated: April 26, 2016                     By    /s/ Perry Wallack










--------------------------------------------------------------------------------





EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT
This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of _____________________, by and between Cornerstone
OnDemand, Inc. (the “Company”) and Perry Wallack (“Executive”) (collectively,
the “Parties”). Any terms capitalized and not specifically defined herein will
have the meaning ascribed to them under the Retirement Agreement, dated
________________ (the “Retirement Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Executive’s employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Retirement Agreement through the Effective Date of this
Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
1.Consideration. The Company agrees to pay Executive, less applicable
withholding, the severance described in Section 2 of the Retirement Agreement,
pursuant to the terms and conditions thereof.
2.Acknowledgements and Agreements.
a.Executive acknowledges and represents that the Company will have paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Executive as of the Effective Date of this Supplemental
Separation Agreement.
b.Except as set forth in Section 2(b) of the Retirement Agreement, each of
Executive’s equity awards will continue to be governed by the terms and
conditions of the applicable Company equity plan under which the award was
granted and applicable equity award agreement (each an “Equity Award Document”,
and together, the “Equity Award Documents.”)
3.Release of Claims. Executive agrees that the consideration described in
Section 1 hereof represents consideration for both (A) Executive’s
acknowledgements and agreements under Section 2 and (B) a release and waiver of
any and all claims against the Company and any of the Releasees relating to his
employment with the Company, including, but not limited to, from the Effective
Date of the Retirement Agreement through the Effective Date of this Supplemental
Separation Agreement, as well as any claims under any local ordinance or state
or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age (in particular, any claim under the
Age Discrimination in Employment Act), disability, national origin, or religion,
as well as any claims for wrongful discharge, breach of contract, attorneys’
fees, costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. Executive further
acknowledges and agrees that the terms of Sections 4 and 5 of the Retirement
Agreement will also apply to this Supplemental Separation Agreement and are
hereby incorporated and extended through the Effective Date of this Supplemental
Separation Agreement.
4.Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Confidentiality
Agreement Executive signed at the beginning of his employment, which remains in
full force and effect. Executive affirms his obligation to keep all Company
Information confidential and not to disclose it to any third party in the
future. The Confidentiality Agreement is incorporated herein by this reference,
and Executive agrees to continue to be bound by the terms of the Confidentiality
Agreement.
5.Return of Company Property. As part of Executive’s existing and continuing
obligation to the Company, Executive agrees that Executive has returned to the
Company, all Company Information, including files, records, computer access
codes and instruction manuals, as well as any Company assets or equipment that
Executive has in his possession or under his control. Executive further agrees
not to keep any copies of Company Information. Executive confirms that he has
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
access or credit cards, Company identification, Company vehicles and any other
Company-owned property in Executive’s possession or control and have left intact
all electronic Company documents, including, but not limited to, those that
Executive developed or helped to develop during his employment. Executive
further confirms that he has cancelled all accounts for his benefit, if any, in
the Company’s name, including, but not limited to, credit cards, telephone
charge cards, cellular phone and/or pager accounts and computer accounts.





--------------------------------------------------------------------------------





6.Acknowledgments and Right to Revoke. Executive acknowledges that he has been
given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider this Supplemental Separation Agreement. By signing this
Supplemental Separation Agreement, Executive acknowledges that he was offered a
period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Executive choose
to waive this consideration period. If Executive does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Supplemental Separation
Agreement with his private attorney, that he has availed herself of this right,
that he has carefully read and fully understands all of the provisions of this
Supplemental Separation Agreement, and that he is voluntarily entering into this
Supplemental Separation Agreement. Executive understands and agrees that the
waiver of rights contained in this Supplemental Separation Agreement is only an
exchange for the consideration specified herein, and that he would not otherwise
be entitled to such consideration. Once Executive has signed the Supplemental
Separation Agreement, Executive can revoke his acceptance within seven (7) days
by so notifying Adam Weiss, General Counsel, 1601 Cloverfield Blvd, Suite 600
South, Santa Monica, CA 90404 This Supplemental Separation Agreement will become
effective on the eighth day following Executive signing it (the “Effective
Date”).
7.Entire Agreement. This Supplemental Separation Agreement, the Equity Award
Documents, the Retirement Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and all prior and
contemporaneous representations, understandings, and agreements concerning the
subject matter of this Supplemental Separation Agreement (other than the
Confidentiality Agreement) have been superseded by the terms of this
Supplemental Separation Agreement.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.


Dated: ____________                    By              
                    Adam Miller
President & CEO
        
                                
                                Perry A. Wallack, an individual


Dated: ____________                    By              









